DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/29/2021 cancelled claim 6.  Applicants’ amendment overcome the claim objection from the office action mailed 8/2/2021; therefore the objection is withdrawn.  Applicants’ arguments regarding unexpected results are persuasive and, therefore, the 35 USC 103 rejection over Tatsumi in view of DeSantis from the office action mailed 8/2/2021 is withdrawn.  For the reasons stated below, claims 1-5 and 7-9 are allowed.      

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a CIP of 16310503, filed 12/17/2018 now abandoned, wherein 16310503 is a 371 of PCT/JP2017/023621, filed 06/27/2017.”     


Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise base oils, molybdenum-based, compounds, amine compounds and detergents.  However, the lubricant compositions are unique in that they are limited to a ratio of amine compounds to molybdenum atoms which when within the claimed range leads to enhanced viscometric and anti-corrosion properties than comparative formulations not comprising the specific combination discussed above.  Applicants have therefore shown that the ratio of amine compound to molybdenum atoms is critical and therefore not a result effective variable (as concentration and therefore ratio generally are considered).          
Applicants have compared their lubricant compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better terms of lubricity and anti-corrosion than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1-5 and 7-9 are allowed.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.